Citation Nr: 1627449	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-46 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability. 
 
2. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The Board reopened the claims and remanded them to the RO for further development in December 2011. The claims were remanded again in March 2014.

The Veteran presented testimony at a Board hearing in June 2011, before an acting Veterans Law Judge who has since retired from the Board. The Veteran was afforded the opportunity to have a hearing before a judge who would decide his claims, in January 2014, but he declined that opportunity.

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that his low back disability is likely related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for entitlement to service connection for a low back disability, which represents a complete grant of that benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria 

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has a low back condition resulting from service. An essential element of a claim for service connection is evidence of a current disability. Medical records reflect that the Veteran has been diagnosed with degenerative arthritis of the spine. (See April 2014 VA medical examination). Thus, an essential element has been met.

Another essential element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The claims folder reflects that in late November, 1971, the Veteran was seen complaining of pain in the back since the previous week. X-rays disclosed L5-S1 spondylolisthesis, Grade I. 

The RO has continuously denied the Veteran's low back claim, on the grounds that the Veteran had a preexisting low back disability that was not aggravated by service.

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service. Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2015).

Upon entrance, the July 1971 Report of Medical History noted the Veteran with a history of reoccurrent back pain. However, upon examination, the Veteran was found to have a normal back. (See July 1971 Report of Medical Examination). Approximately four months after being admitted into the military the Veteran was seen for back pain and subsequently diagnosed with spondylolysis of L5-S1. (See November 1971 physical profile record). 

While the July 1971 Report of Medical History noted the Veteran with a history of reoccurrent back pain, the medical examination found the Veteran to have a normal spine. Further, upon entrance the Veteran was not provided a diagnosis of a chronic back condition. As such, giving the benefit of the doubt to the appellant, the Board finds that the presumption of soundness on induction does attach. 38 C.F.R. § 3.304 (2015).

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. 

A letter dated in April 2010 from the Veteran's private physician M. M., summarizing an evaluation of the Veteran. Dr. M. M. noted the Veteran's medical history, to include his in-service complaint s of back pain and subsequent diagnosis. The physician commented that it was at least as likely as not that the rigors of training in 1971 may have increased his likelihood of developing worsening problems in his lumbar spine. 

As mentioned above, the issue has been remanded on two different occasions. In the March 2014 remand, the Board found the medical examination subsequent to the December 2011 remand to be inadequate and instructed the RO to obtain new examinations. The Veteran was afforded an examination in April 2014. The examiner opined that the Veteran's back condition clearly and unmistakably pre-existed his military service and did not increase in severity during service. The Board finds the April 2014 opinion to be inadequate as the examiner's rationale was based on incorrect facts.

The April 2014 medical conclusion was partly based on the Veteran having a backache at the time of his entrance examination. However; the examination does not indicate that the Veteran was experiencing any back pain upon entrance; rather, it merely noted he had experienced back pain in the past. Further, the examination revealed the Veteran had a normal spine upon entrance. Additionally, the examiner incorrectly noted that the Veteran's STRs do not indicate any complaints, symptoms, or treatment of a back condition. As explained above, the STRs reflect that the Veteran complained of back pain in-service and was subsequently diagnosed with spondylolysis. As the April 2014 medical opinion was based on inaccurate facts, it has no probative value in regard to the claim. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993). As such, the Board finds the April 2014 opinion to be inadequate and of no probative value.

As explained above, the  Board finds that the presumption of soundness on induction does attach in regard to the Veteran's back condition. The Board also finds that the Veteran experienced back pain and was subsequently diagnosed with spondylolysis of L5-S1 (a diagnosis the Veteran continues to carry) during active service. As such, the Board finds that service connection for a low back disability is warranted. 

The Board finds that the evidence is at least in equipoise regarding service connection for a low back disability, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for a low back disability is granted.



ORDER

Entitlement to service connection for a low back disability is granted.


REMAND

The Board is cognizant of the fact that the Veteran's claim of entitlement to service connection for pes planus, has been in appellate status since May 2010, and has been remanded on two prior occasions. Unfortunately, the record continues to reflect that further development is necessary before the Board can equitably decide the Veteran's appeal.

In the March 2014 remand the Board requested that the Veteran be provided with a VA examination to determine the nature and etiology of his pes planus.  The Veteran was afforded another VA examination in April 2014. The April 2014 examiner opined that the Veteran's pes planus at least likely as not pre-existed his military service. The examiner explained that pes planus was noted upon entrance. The examiner further opined that there is clear and unmistakable evidence that there was not an increase in severity of the underlying disability during the Veteran's service. The examiner explained that there is no documentation of the Veteran having symptoms due to flat feet at any time during service. 

The Board finds the April 2014 examination to be inadequate. The March 2014 Board remand specifically noted the Veteran's November 1971 in-service complaints of falling arches and pain in the feet. The April 2014 examiner's conclusions are partly based on incorrect facts. See Reonal v. Brown. 5 Vet. App. 458, 461 (1993).

Further, the March 2014 remand instructed the examiner to meaningfully consider the STRs, private and any VA treatment records, the private podiatrists' opinions, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony. The claims folder reflects that the examiner merely acknowledged the existence of the documents; however, did not substantively discuss any pertinent findings.

Since there has not been substantial compliance with the Board's March 2014 remand instructions, the Board finds that a further remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA podiatry examination to determine the etiology of his pes planus. The entire claims record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and examination of the Veteran and consistent with sound medical principles, the examiner should provide details about the onset of the Veteran's pes planus and should offer an opinion as to:

a) Is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that pes planus pre-existed the Veteran's period of service?

b) (1) If there is clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that the Veteran's pes planus pre-existed service, then is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not an increase in the severity of the underlying disability during the Veteran's service?

(2) If there was a chronic increase in the severity of pes planus during service, then is there clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability?

c) If there is not clear and unmistakable evidence that pes planus pre-existed service, then is it at least as likely as not (a 50% or greater probability) that it is causally related to an event, injury, or disease in service?

If service aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from such aggravation. The examiner's opinion must meaningfully address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and any VA treatment records, the private podiatrists' opinions, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony. 

The examiner should set forth all findings, along with complete rationale for the conclusions reached. 

2. After assuring compliance with the above development, as well as any additional notification and/or development deemed warranted, readjudicate the service connection claims remaining on appeal, in light of all pertinent evidence and legal authority. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


